Citation Nr: 1802885	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-00 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to July 1973, including service in Vietnam from December 1969 to December 1970. The Veteran died in October 2011. The Appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. Jurisdiction was subsequently transferred to the RO in Nashville, Tennessee. 

The claim was brought before the Board in October 2015 and June 2017 and was remanded for further development. 

The Appellant testified in support of this claim during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in September 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran died from the immediate cause of metastatic cancer, primary unknown.

2. At the time of his death, the Veteran was in receipt of service connection for diabetes mellitus, type II; bilateral hearing loss; right ankle fracture residuals; tinnitus; and scars. 

3. Affording the Appellant the benefit of the doubt, the Veteran's renal cancer was the underlying cause of the Veteran's death and a result of his active military service.  This service-connected disability was etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for cause of death have been met. 38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death. 38 U.S.C. § 1310; 
38 C.F.R. § 3.312. For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but it must be shown that there was a causal connection. Id.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. 
§ 3.102.

At the time of the Veteran's death in October 2011, the Veteran was in receipt of service connection for diabetes mellitus, type II; bilateral hearing loss; right ankle fracture residuals; tinnitus; and scars.

The Veteran's death certificate lists metastatic cancer, primary unknown, as a primary cause of death. 

The Appellant submitted a September 2016 private medical opinion from Dr. G.K. Dr. G.K. opined that the Veteran's fatal lung cancer masses represented his metastatic renal cancer. Dr. G.K. opined that it is more likely than not that the Veteran's renal cancer was caused by his in-service exposure to Agent Orange. Dr. G.K. discussed several medical journal articles that supported his conclusion. 

The Board acknowledges that the Appellant was afforded a December 2015 VA medical opinion that opined the Veteran's renal cancer was less likely than not related to his Agent Orange exposure. However, the total rationale for this opinion is that renal cell carcinoma has not been generally accepted as being caused by Agent Orange. 

As the evidence is at least in equipoise, the benefit-of-the-doubt doctrine is for application and service connection for cause of the Veteran's death is warranted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")




ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


